UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1739



BILLY EARL TRENT,

                                               Plaintiff - Appellant,

          versus


ATLANTIC RICHFIELD COMPANY; STATE OF VIRGINIA
DEPARTMENT OF MINES, MINERALS AND RECLAMATION;
SOVEREIGN PETROLEUM ASSOCIATES; EVAN ENERGY
COMPANY; PENN VIRGINIA RESOURCES CORPORATION,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-01-5-2)


Submitted:   August 9, 2001                 Decided:   August 14, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Earl Trent, Appellant Pro Se. Sandra Brooks Riggs, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Big Stone Gap, Virginia; K. Jeff
Luethke, WILHOIT & KAISER, Kingsport, Tennessee, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Earl Trent appeals the district court’s order dismissing

Trent’s civil lawsuit arising out of natural gas and oil explora-

tion. We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court. Trent v. Atlantic Richfield Co., No.

CA-01-5-2 (W.D. Va. May 21, 2001).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2